I write only to note my concern that the trial court gave little, if any, weight to the difficulty appellant would experience with long distance visitation in making its custody decision. The trial court discusses appellee's being able to accomplish long distance visitation but does not discuss appellant's ability to do so.
While I agree with the majority's analysis and disposition of the assignments of error, I write separately to express my concerns regarding some of the findings made by the trial court.